Case 16-03880-JJG-13             Doc 58       Filed 07/30/19        EOD 07/30/19 20:26:43          Pg 1 of 1




  B2100B (Form 2100B) (12/15)

                        United States Bankruptcy Court
                        _______________
                        Southern        District Of _______________
                                                    Indiana


        Susan Marie Pugsley
  In re ______________________________,                           16-03880
                                                         Case No. ________________




       NOTICE OF TRANSFER OF CLAIM OTHER THAN FOR SECURITY
              1-1 (if known) was filed or deemed filed under 11 U.S.C. § 1111(a) in this case by the
  Claim No. _____
  alleged transferor. As evidence of the transfer of that claim, the transferee filed a Transfer of Claim
  Other than for Security in the clerk’s office of this court on ______ (date).



  Name of Alleged Transferor                                              Name of Transferee
  Wilmington Savings Fund Society, FSB D/B/A                              U.S. Bank Trust National Association as
  Christiana Trust as Owner Trustee of the Residential
  Credit Opportunities Trust V C/O FCI Lender Services                    Trustee of Bungalow Series III Trust

  Address of Alleged Transferor:                                          Address of Transferee:
   AMIP Management                                                         c/o SN Servicing
   3020 Old Ranch Parkway, Suite 180                                       323 5th St Eureka CA 95501
   Seal Beach, CA 90740
                                ~~DEADLINE TO OBJECT TO TRANSFER~~
  The alleged transferor of the claim is hereby notified that objections must be filed with the court
  within twenty-one (21) days of the mailing of this notice. If no objection is timely received by the
  court, the transferee will be substituted as the original claimant without further order of the court.




  Date:_________                                                     ______________________________
                                                                       CLERK OF THE COURT
